Title: To Thomas Jefferson from John Redman Coxe, 5 January 1803
From: Coxe, John Redman
To: Jefferson, Thomas


          
            Sir
            Philada. Jany. 5th. 1803
          
          I have this morning procured a small quantity of Vaccine Infection, taken the 9th day of the disease, which I hope may succeed with Dr. Gantt.—I should have forwarded some before, but the opposition to Inoculation at this Season is so great, that I have not been able to procure even in the Dispensary, an opportunity to continue it.—
          I inserted a few days past in Mr. Paulsons Gazette, a valuable fact from a late treatise on Vaccination, relative to the mode of preserving the infection,—viz. by securing the Scab produced by the genuine disease, which is regarded by the Author as the most active Virus in a state of dryness.—He asserts that he has succeeded with it six weeks & two Months after taking it. A small portion broke off—and dissolved, is to be employed as recent—Virus. Though this is of such importance to the Community, I have not seen it copied from Paulson. I hope the Printers elsewhere, will be more attentive.—
          I inclose for Mr. Vaughan two letters on behalf of the Philosophical Society the objects of which you will perceive on perusing them. We are ignorant of the address of the Gentlemen to whom they are written—and are in hopes You may possibly know—Should this be the Case, we trust you will forgive the trouble we put you to, in requesting you to forward them. 
          I am Sir with great respect Yr much obliged & very humble Servt.
          
            John Redman Coxe
          
        